Citation Nr: 0707711	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of 
orthognathic surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of orthognathic surgery.  
The Board remanded the claim for further development in April 
2006.


FINDING OF FACT

Orthognathic surgery was performed to correct a congenital 
defect (mandibular prognathism) that did not increase in 
severity during service.


CONCLUSION OF LAW

The veteran's mandibular prognathism existed prior to service 
and was not aggravated by active service; the criteria for 
service connection for the residuals of surgical correction 
of mandibular prognathism have not been met.  38 U.S.C.A. 
§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

On examination in January 1979, prior to entrance into 
service, no abnormality of the jaw was noted.  There is 
additionally no other evidence that an abnormality of the jaw 
existed either before or at the time she entered into 
service.  The veteran is therefore entitled to a presumption 
of soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, an August 2006 VA examiner specifically found that 
the veteran's mandibular prognathism was congenital in 
nature, and therefore pre-existed her entry into service.  
The Board therefore finds that the presumption of soundness 
in this case has been rebutted by clear and unmistakable 
evidence that the veteran's mandibular prognathism existed 
prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(c); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
congenital defect was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003.

The veteran's service medical records demonstrate that in 
March 2001 she underwent orthognathic surgery related to 
diagnoses including mandibular prognathism and bilateral 
hypertrophic edentulous ridges of the maxilla.  This surgery 
was intended to correct a skeletal dental malocclusion of the 
class III dental occlusion and to reduce maxillary posterior 
tuberosities.  Her service dental records show that she had 
numerous teeth removed secondary to gum disease.  Treatment 
records dated prior to the surgery show that the veteran 
stated that she would like to have her "lower jaw moved 
backwards to improve [her] bite in order that [she] may have 
a partial denture fabricated."  There is otherwise no 
evidence related to possible aggravation of the mandibular 
prognathism.

In August 2006, VA obtained an opinion regarding the 
indications for the March 2001 orthognathic surgery, 
specifically addressing whether the surgery was performed to 
correct a congenital defect or whether it was required for 
reasons related to gum disease and the secondary loss of 
dentition.  After a review of the veteran's records, the 
examiner determined that the indications for the surgery 
were:  1) to correct a skeletal dental malocclusion of the 
class III dental occlusion; and, 2) reduction of the 
maxillary tuberosity.  A bilateral sagittal split osteotomy 
was performed to obtain these goals.  The bilateral sagittal 
split osteotomy was performed to correct a congenital defect.  
The tuberosity reduction was performed to make feasible the 
fabrication of a removable partial denture.  There was no 
indication of aggravation of the congenital defect, requiring 
surgery.  Rather, the surgery was performed because in order 
to be able to fabricate the partial denture, which was 
required due to loss of teeth secondary to gum disease, a 
bilateral sagittal split osteotomy was necessary in order to 
correct the mandibular prognathism and allow for proper 
alignment of the teeth.

Here there is no evidence indicating that the orthognathic 
surgery was required as a result of in-service aggravation of 
the veteran's congenital mandibular prognathism.  Indeed, the 
evidence of record only weighs against such a finding.  
Additionally, there is no other evidence demonstrating 
aggravation of the mandibular prognathism.  The Board 
accordingly finds that the evidence in this case shows 
clearly and unmistakably that the veteran's mandibular 
prognathism pre-existed her service and was not permanently 
worsened, or aggravated, in service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.  Service connection is therefore not 
warranted.

Additionally, the evidence indicates that the surgery was not 
required as a result of loss of dentition secondary to gum 
disease.  Even if the surgery was, however, required as a 
result of loss of dentition secondary to gum disease, service 
connection secondary to gum disease may not be awarded.  See 
38 C.F.R. § 3.381 (2006) (periodontal disease is not a 
disability for compensation purposes).  

The veteran contends that she is entitled to service 
connection for the residuals of orthognathic surgery due to 
an aggravation for her dental condition during service.  
However, as a layperson, the veteran has no competence to 
give a medical opinion or diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). While the veteran can describe symptoms (including 
worsening of symptoms), she lacks the medical competence to 
relate those symptoms to a particular circumstance, such as 
service.

In sum, as non-aggravated congenital and developmental 
defects are not disabilities for which service connection may 
be granted, service connection may similarly not be granted 
for the residuals of surgery performed to correct a 
congenital defect that was not aggravated by service.  
38 C.F.R. § 3.303(c).  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, May 2006, 
and August 2006; a rating decision in July 2002; a statement 
of the case in September 2003; and a supplemental statement 
of the case in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for residuals of orthognathic surgery is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


